DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 08/29/2022 is acknowledged. Claims 3, 5, 12, 23, 26 and 32 are amended.
Claims 3-12, 16-21 and 23-32 are under examination.  
Note: Throughout this Office action for the sake of brevity, the acronym “AI” is used in place of “artificial insemination” and “IVF” is used in place of “in vitro fertilization”.
 
Objections/Rejections Withdrawn
Claim Objections
The objection to claims 12 and 23 for minor informalities is withdrawn in response to Applicant’s amendment correcting typographical errors. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 3-11, 16-21 and 23-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment of claims 3 and 32 to recite “sample” in place of “sperm portion”.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in response to Applicant’s amendment of the claim. Specifically, claim 26, which is drawn to a listing of four ways in which spermatozoa can be determined to have decreased fertility has been amended to depend from clam 23, which is also drawn to samples having decreased fertility. 

New Objection/Rejections Maintained 
Claim Objections
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In the instant case, claim 17 should be re-written to recite a single treatment embodiment in which a particular treatment is applied. For example, the claim could be rewritten as a method of treating a non-human female animal by artificial insemination or breeding with a male non-human animal of the same species, in which the claim explicitly sets forth the steps for determining high fertility as set forth in the instant specification. Note, that any method steps must have the support in the application as originally filed and that care should be taken not to introduce new matter into the claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 12 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following. Claim 12, which depends from claim 3, has been amended to add the further step “(vi)” and deleting step “(v)”, therefore there is no longer a step “(v)” in the claims. This introduces lack of clarity because the skilled artisan does not know what is performed in the unrecited step (v), and therefore cannot know if he or she is infringing on the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 3-12, 16, 18-21 and 27-32 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more is maintained for reasons of record and the following.

Response to Arguments
	Applicant argues at pages 11-12 that claims 3 and 32 have been amended to delete reference to sorting out of sperm and selecting with a step of subjecting a female human or non-human animal to artificial insemination or in vitro fertilization using the sperm sample S, wherein the sperm sample S was selected from a sperm bank as having spermatozoa of high fertility. 

	This argument has been fully considered but is not found persuasive. While Applicant has amended the claims to re-phrase the sorting and selection steps, the claims remain drawn to a judicial exception in which fertility is determined via a natural relationship between male fertility and the total amounts and/or spatial location of Vim3 protein in a sperm sample. The treatment step in the amended independent claims remains conditional (“the human or a non-human animal, from which the sperm sample S was obtained, is subjected to an effective treatment to increase fertility, if the sample S is indicated as having spermatozoa of decreased fertility”). For instance, in claim 3, step (iv): if decreased fertility of the sample S is not indicated, no treatment is carried out. In other words, the claims encompass an embodiment in which a determination of fertility is made, the fertility is found to be high and no treatment is carried out. In the embodiment in which treatment is not indicated, the claim merely recites a naturally occurring relationship between male fertility and the amount or spatial location of Vim3 in a sperm sample. The claims still encompass an embodiment in which the judicial exception is not integrated into a practical application.
	In the Office action mailed 03/29/2022 (p. 12), the examiner suggested that the issue could be addressed by limiting the claims to a single treatment embodiment in which a particular treatment is applied. For example, the independent claim(s) could be reframed as a treatment claim in which there is no embodiment in which treatment is not carried out. For instance, claim 3 could be amended to recite something like:
3. A method of treating a human or non-human male-female couple in which the male has low fertility comprising:
subjecting a female human or non-human animal in said human or non-human male-female couple to artificial insemination or in vitro fertilization, wherein said male was determined to have low fertility comprising a method of detecting the total content of the Vimentin variant 3 (Vim3) per spermatozoon or the spatial localization of the Vim3 within the spermatozoa, wherein:
total content of Vim3 per spermatozoon was decreased compared to a fertile control;
total content of Vim3 per spermatozoon was not higher than that of an infertile control;
Vim3 accumulation in the mid pieces of the spermatozoa was decreased compared to a fertile control; and/or
Vim3 accumulation in the mid piece of the spermatozoa was not higher than an infertile control.

Conclusion
Claims 3-12, 16, 18-21 and 27-32 are rejected. Claim 17 contains allowable subject matter. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649